Case: 21-40303     Document: 00516348497          Page: 1    Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       June 8, 2022
                                   No. 21-40303                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emmanuel De Leon-Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-2109-1


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          After pleading guilty to being found in the United States after a
   previous deportation, Emmanuel De Leon-Sanchez was sentenced to 30
   months’ imprisonment. De Leon-Sanchez appeals his sentence. For the
   following reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40303       Document: 00516348497             Page: 2      Date Filed: 06/08/2022




                                        No. 21-40303


                                              I.
          De Leon-Sanchez was first ordered removed from the United States
   in January 2003. He was subsequently removed in February 2003 and again
   in 2006 and 2008. In November 2002, De Leon-Sanchez was convicted of
   conspiracy to commit an offense against or to defraud the United States for
   which he served over 26 months’ imprisonment. In December 2004,
   De Leon-Sanchez was convicted of conspiracy to possess with intent to
   distribute more than 1,000 kilograms of marijuana for which he served over
   28 months’ imprisonment. 1           The conduct underlying this conviction
   occurred in May 2002, prior to De Leon-Sanchez’s first order of removal. In
   February 2007, De Leon-Sanchez was convicted of a felony illegal re-entry
   offense for which he was sentenced to 28 months’ imprisonment.
           In January 2021, De Leon-Sanchez pleaded guilty in the instant case
   to being found in the United States after a previous deportation, in violation
   of 8 U.S.C. § 1326.         At sentencing, the PSR applied two eight-level
   enhancements: one for criminal conduct that occurred before a first order of
   removal and resulted in a sentence of two years or more—based on the
   November 2002 conviction—and one for criminal conduct that occurred
   after a first order of removal and resulted in a sentence of two years or more—
   based on the December 2004 conviction. See U.S. Sent’g Guidelines
   Manual § 2L1.2(b)(2)(B), (b)(3)(B) (U.S. Sent’g Comm’n 2018).
   After application of the three-level reduction for acceptance of responsibility,




           1
             For both the November 2002 and December 2004 convictions, De Leon-Sanchez
   was initially sentenced to shorter terms of imprisonment, but his supervised release was
   revoked, and he served further time in custody.




                                              2
Case: 21-40303       Document: 00516348497             Page: 3      Date Filed: 06/08/2022




                                        No. 21-40303


   De Leon-Sanchez was assigned an offense level of 25, which produced a
   Guidelines range of 84 to 105 months. 2
          In his written objections and at the sentencing hearing, De Leon-
   Sanchez requested a downward departure, but he did not object to the
   application of the § 2L1.2(b)(3)(B) enhancement.                  The Government
   contended that De Leon-Sanchez’s criminal history was accurately
   represented in the PSR and requested a sentence within the Guidelines
   range. Alternatively, it requested “a graduated sentence,” i.e., a sentence
   greater than the 28 months that De Leon-Sanchez received for his prior
   § 1326 conviction. The district court adopted the PSR’s factual findings and
   concluded that its Guidelines calculations had been “correctly scored.” But
   the district court departed from the Guidelines under U.S.S.G. § 2L1.2
   cmt. 6 based on its belief that the eight-level increases associated with the
   2002 and 2004 convictions overstated the seriousness of those offenses. The
   district court then sentenced De Leon-Sanchez to 30 months’ imprisonment.
   In doing so, the district court stated, “Mr. De Leon, just remember your
   sentences do get bigger each time you come here illegally.”
           De Leon-Sanchez timely appealed.
                                             II.
           On appeal, De Leon-Sanchez claims that the district court erred by
   applying the eight-level enhancement under § 2L1.2(b)(3)(B) for engaging in
   criminal conduct after a first order of removal. He argues that while he was
   convicted of conspiracy to possess with intent to distribute more than 1,000




          2
            The PSR applied a two-level reduction in the offense level pursuant to U.S.S.G.
   § 3E1.1(a), and at the sentencing hearing, the district court granted the Government’s
   motion for an additional one-level reduction pursuant to U.S.S.G. § 3E1.1(b).




                                              3
Case: 21-40303      Document: 00516348497           Page: 4    Date Filed: 06/08/2022




                                     No. 21-40303


   kilograms of marijuana in December 2004, he actually engaged in the criminal
   conduct in May 2002, prior to his first order of removal in January 2003.
          Because De Leon-Sanchez did not object to the § 2L1.2(b)(3)(B)
   enhancement in the district court, all parties agree that our review is for plain
   error. Fed. R. Crim. P. 52(b). De Leon-Sanchez must show that the
   district court committed (1) an error, (2) that was clear or obvious, and (3)
   that affected his substantial rights. United States v. Olano, 507 U.S. 725, 732-
   34 (1993). To demonstrate that the error affected his substantial rights,
   De Leon-Sanchez “must ‘show a reasonable probability that, but for the
   error,’ the outcome of the proceeding would have been different.” Molina-
   Martinez v. United States, 578 U.S. 189, 194 (2016) (quoting United States v.
   Dominguez Benitez, 542 U.S. 74, 76 (2004)). When those three steps are met,
   “the court of appeals should exercise its discretion to correct the forfeited
   error if the error seriously affects the fairness, integrity or public reputation
   of judicial proceedings.” Rosales-Mireles v. United States, 138 S. Ct. 1897,
   1905 (2018) (quoting Molina-Martinez, 578 U.S. at 194).
          As the Government concedes, De Leon-Sanchez has established that
   the district court plainly erred by adopting the PSR’s eight-level
   enhancement under § 2L1.2(b)(3)(B). Under this provision, an eight-level
   increase is appropriate where, after a defendant was ordered deported or
   removed from the United States for the first time, he engaged in criminal
   conduct that, at any time, resulted in a conviction for a felony offense (other
   than an illegal re-entry offense) for which the sentence imposed was two
   years or more. U.S.S.G. § 2L1.2(b)(3)(B). We have explained that for
   enhancements under § 2L1.2(b)(3), “the operative time [is] the point when
   the defendant engaged in criminal conduct rather than when the defendant
   sustained a conviction.” United States v. Franco-Galvan, 864 F.3d 338, 343
   (5th Cir. 2017) (internal quotation marks omitted). Though De Leon-
   Sanchez was convicted of conspiracy to possess with intent to distribute more



                                          4
Case: 21-40303      Document: 00516348497          Page: 5    Date Filed: 06/08/2022




                                    No. 21-40303


   than 1,000 kilograms of marijuana in December 2004, after his first order of
   removal, the underlying criminal conduct took place before. Because he
   already received the enhancement under § 2L1.2(b)(2)(B) for criminal
   conduct occurring prior to a first order of removal for the November 2002
   conviction, applying an eight-level enhancement for the December 2004
   conviction was a “clear or obvious” error. United States v. Torres, 856 F.3d
   1095, 1099 (5th Cir. 2017) (“Our conclusion that the district court erred can
   be reached by a straightforward application of the guidelines, and any error
   that can be identified purely by an uncomplicated resort to the language of
   the guidelines is plain.” (internal quotation marks omitted)).
          Turning to the third prong of plain error review, De Leon-Sanchez
   must show that the error affected his substantial rights. Olano, 507 U.S. at
   734. “In most cases a defendant who has shown that the district court
   mistakenly deemed applicable an incorrect, higher Guidelines range has
   demonstrated a reasonable probability of a different outcome.” Molina-
   Martinez, 578 U.S. at 200. Even if the district court downwardly departed
   from the erroneous Guidelines range calculation, “a defendant’s substantial
   rights are affected if: (1) a district court uses the Guidelines as a starting
   point; (2) the Guidelines calculation is incorrect; and (3) the record is silent
   as to what the district court might have done had the Guidelines range been
   correct.”   United States v. Blanco, 27 F.4th 375, 381 (5th Cir. 2022).
   However, “[t]here may be instances when, despite an erroneous Guidelines
   range, a reasonable probability of prejudice does not exist,” such as when the
   district court’s explanation of the sentence, “make[s] it clear that the judge
   based the sentence he or she selected on factors independent of the
   Guidelines.” Molina-Martinez, 578 U.S. at 200.
          Had the district court correctly calculated De Leon-Sanchez’s offense
   level, his Guidelines range would have been 37 to 46 months, as opposed to
   the PSR’s 84 to 105 months. See U.S.S.G. ch. 5 pt. A (Sentencing Table).



                                          5
Case: 21-40303       Document: 00516348497          Page: 6     Date Filed: 06/08/2022




                                     No. 21-40303


   Though the 30-month sentence De Leon-Sanchez actually received still fell
   below the correct Guidelines range, this fact alone would be insufficient to
   show that “a reasonable probability of prejudice does not exist.” Molina-
   Martinez, 578 U.S. at 200; Blanco, 27 F.4th at 382 n.2.
            However, we think the district court’s statements at sentencing make
   clear that De Leon-Sanchez’s sentence was based not on the erroneously
   calculated Guidelines range, but rather on the sentence he received for a prior
   illegal re-entry offense. First, the district court explicitly discounted both the
   erroneous eight-level enhancement under § 2L1.2(b)(3)(B) and the correctly
   applied eight-level enhancement under § 2L1.2(b)(2)(B). The district court
   then imposed the 30-month sentence with no other reference to the
   Guidelines range. Second, the district court concluded its pronouncement
   of the sentence stating, “Mr. De Leon, just remember your sentences do get
   bigger each time you come here illegally. So I hope you stay in Mexico.”
   Combined, these two facts show to us that the district court did not “anchor
   [its] discretion” in the erroneously calculated Guidelines range, Molina-
   Martinez, 578 U.S. at 204, but rather selected the 30-month sentence based
   on a “factor[] independent of the Guidelines,” Molina-Martinez, 578 U.S. at
   200, namely, De Leon-Sanchez’s prior 28-month sentence for illegal re-
   entry.
            De Leon-Sanchez argues that, in light of the district court’s
   admonition, “So I hope you stay in Mexico,” the comment about graduated
   sentences for illegal re-entry offenses was merely a warning not to return to
   the United States without authorization, rather than a reference to De Leon-
   Sanchez’s previous illegal re-entry sentence. Because the district court made
   no other comments about that prior sentence, De Leon-Sanchez argues that
   “the record is silent as to what the district court might have done had it
   considered the correct Guidelines range.” Molina-Martinez, 578 U.S. at 201.
   Regardless of whether the district court’s comment was made with De Leon-



                                           6
Case: 21-40303      Document: 00516348497          Page: 7   Date Filed: 06/08/2022




                                    No. 21-40303


   Sanchez’s prior illegal re-entry sentence in mind, the comment makes clear
   that, even considering the correct Guidelines range, the court would have
   imposed a graduated sentence, particularly given the Government’s
   argument in favor of one.       Thus, De Leon-Sanchez has not shown a
   reasonable probability that but for the Guidelines error, he would have
   received a lesser sentence. Id. at 194.
                                         III.
          Accordingly, De Leon-Sanchez’s sentence is AFFIRMED.




                                             7